954 F.2d 720
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Nancy E. POMPLUN;  Robert S. Reynolds, Plaintiffs-Appellants,v.Joseph D. MORRISSEY, Individually and as Commonwealth'sAttorney;  Buddy Parcell, Individually and as AssistantCommonwealth's Attorney;  Robert W. Duling, Individually andas Chief Judge;  J.R. Davila, Individually and as Judge;RALPH B. Robertson, Individually and as Judge;  WilliamShannon, Individually and as Chief Magistrate;  CharlesRichardson, Individually and as Magistrate;  PhyllisMcDonald, Individually and as Magistrate;  Marty M.Tapscott, Individually and as No. 91-2383 Chief of Police;R.C. Eades, Individually and as Lieutenant for RichmondBureau of Police;  Julius W. Richardson, individually and asa Lieutenant;  William C. Brereton, Individually and asOfficer of the Richmond Police;  Thomas Nolan, Individuallyand as Officer of the Richmond Bureau of Police;  Roger E.Bradley, Individually and as Officer of the Richmond Bureauof Police;  Eugene Provost, Individually and as Officer ofthe Richmond Bureau of Police;  Twenty Unknown Named Agentsof the Office of Commonwealth Attorney;  Twenty UnknownAgents of the Richmond Bureau of Police, Defendants-Appellees.
No. 91-2383.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 3, 1992.Decided Feb. 11, 1992.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.   Richard L. Williams, District Judge.  (CA-91-459-R).
Nancy E. Pomplun, Robert S. Reynolds, appellants pro se.
John Adrian Gibney, Jr., Shuford, Rubin, Gibney & Dunn, Richmond, Va., Linwood Theodore Wells, Jr., Assistant Attorney General, Gregory E. Lucyk, William H. Hauser, Office of the Attorney General of Virginia, Richmond, Virginia;  G. Timothy Oksman, City Attorney's Office, Richmond, Va., for appellees.
E.D.Va.
DISMISSED.
Before WIDENER, HAMILTON and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Nancy E. Pomplun and Robert S. Reynolds appeal from a district court order which dismissed some claims and some defendants from their 42 U.S.C. § 1983 (1988) action.   We dismiss the appeal for lack of jurisdiction because the order is not appealable.   This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).   The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.